Citation Nr: 1031781	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-15 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from November 1981 to November 
1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran's claim of 
entitlement to service connection for bilateral pes cavus.  In 
May 2009, the Board remanded the case to the RO for additional 
evidentiary development, including scheduling the Veteran for a 
medical examination so that a nexus opinion could be obtained.  
In this regard, the Board notes that the RO conducted the 
requested development in substantial compliance with the Board's 
remand instructions, such that no further remand for any 
corrective development is necessary.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  Following the requested development, 
the RO considered the evidence and confirmed VA's denial of the 
Veteran's claim for VA compensation for bilateral pes cavus in a 
February 2010 rating decision/supplemental statement of the case.  
The case was thereafter returned to the Board in April 2010 and 
the Veteran now continues her appeal.
 

FINDING OF FACT

Bilateral pes cavus did not have its onset during active military 
duty and is not otherwise related thereto.


CONCLUSION OF LAW

Bilateral pes cavus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, 
generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must 
also: (1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request that 
the claimant provide any evidence in his possession that pertains 
to the claim was removed from the regulation.

The service connection claim decided herein stems from the 
Veteran's application that was filed in October 2004.  VCAA 
notice letters addressing the applicability of the VCAA to the 
service connection claim at issue and of VA's obligations to the 
Veteran in developing the claim were dispatched to the Veteran in 
October 2004, March 2006, May 2008, and August 2009, which 
collectively address the issue on appeal and satisfy the above-
described mandates, as well as the requirements that the Veteran 
be informed of how VA calculates degree of disability and assigns 
an effective date for the disability, as prescribed in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent that there is 
any defect in the timing of the notice, as the notices issued 
after the January 2005 rating decision on appeal were followed by 
subsequent readjudications via several rating 
decisions/supplemental statements of the case, most recently in 
February 2010, any defective notice error is deemed to have been 
"cured" by these readjudications.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  Furthermore, neither the 
Veteran nor his representative have made any assertion that there 
has been any defect in the timing or content of the VCAA 
notification letters associated with this claim.

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service treatment records and 
relevant post-service VA, Social Security Administration (SSA), 
and private medical records for the period spanning 2002 - 2009 
have been obtained and associated with the claims file.  In any 
case, the Veteran has not indicated that there are any 
outstanding relevant post-service medical records or other 
pertinent evidence that must be considered in this current appeal 
with respect to the issue decided on the merits herein.  The 
Veteran was also afforded a VA nexus opinion and examination in 
September 2009, which specifically addressed the relationship 
between her history of treatment for foot complaints in service 
and her current diagnosis of bilateral pes cavus.  Furthermore, 
the opinion included adequate discussion of the opining 
examiner's clinical observations and a rationale to support his 
findings and conclusions within the context of the Veteran's 
relevant clinical history as contained within her claims file.  
Thus, the September 2009 nexus opinion and medical examination 
are deemed to be adequate for adjudication purposes for the 
matter at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of her service connection claim decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and her procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for bilateral pes cavus.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2009).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307 (2009)) so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any notation 
of treatment in service for foot complaints will permit service 
connection for a chronic foot disability, first shown as a clear-
cut clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be granted 
for any disease diagnosed after discharge from active duty when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

The Veteran's service treatment records show that on enlistment 
examination in May 1981, her feet were examined and found to be 
clinically normal.  On an accompanying medical history 
questionnaire, she denied having any history of foot problems.

A January 1982 medical note shows that the Veteran was treated 
for complaints of left foot pain of four weeks duration.  The 
assessment was stress syndrome and she was prescribed tennis 
shoes and hot foot soaks for a three-day period and was also 
excused from running for three days.  No further treatment for 
any foot complaints are shown thereafter for the remainder of the 
Veteran's active service and she was discharged from active duty 
in November 1984.

Post-service medical records show that on a private physical 
evaluation conducted in June 2002, her lower extremities were 
normal and no pertinent complaints regarding her feet were shown.

VA treatment reports show that beginning in July 2003, the 
Veteran reported having intermittent nighttime foot cramping.  
Complaints of bilateral foot pain were noted in September 2003, 
although X-rays of her feet at the time show radiologically 
normal findings.  She was diagnosed in September 2003 with 
bilateral pes cavus manifested by foot pain and prescribed 
orthopedic shoes and orthotic shoe inserts.  Thereafter, VA 
treatment notes and X-ray reports reflect that in November 2006 
she sustained a fracture of her left 5th metatarsal, which was 
treated and healed without deformity by July 2007.  A July 2007 
treatment note shows a reported history of bilateral foot pain 
for five years.

An undated written statement from a private registered nurse 
shows that the Veteran suffered from constant and disabling foot 
pain.

In a written statement in support of her claim, the Veteran 
asserted her belief that her bilateral pes cavus was caused by 
having to march in cold winter conditions while stationed at Ft. 
Dix, New Jersey, during active service.  She stated that she 
experienced continuous bilateral foot pain that began in service 
and continued to the present time.

The report of a September 2009 VA orthopedic examination shows 
that the Veteran's pertinent clinical history contained within 
her claims file was reviewed by the examining physician.  The 
examiner inspected the Veteran's feet and confirmed the diagnosis 
of bilateral pes cavus.  In his nexus opinion, he concluded that 
the Veteran's bilateral pes cavus was not caused by, nor was it 
the result of, her military service.  His rationale for this 
opinion was that the Veteran's pes cavus was not shown to be 
present prior to July 2003 and that there was no clinical 
documentation or suggestion that the Veteran had pes cavus during 
active service and no opinion linking her present pes cavus 
condition to service.  Furthermore, review of the current medical 
literature did not support a finding of any causal relationship 
between exposure to cold while marching, as the Veteran claims, 
and the development of pes cavus many years afterward.  The 
Veteran, in this regard, had never voiced any complaints of 
hypothermia or frostbite affecting her lower extremities, nor has 
there been any clinical documentation of hypothermia or frostbite 
in service.

The Board has considered the facts described above and finds that 
the weight of the clinical evidence is against the Veteran's 
claim for service connection for bilateral pes cavus.  The single 
notation of treatment for left foot pain in service does not 
indicate that this was for a chronic orthopedic condition and no 
further treatment for any foot complaints are shown in the 
service record thereafter.  Post-service records do not 
objectively demonstrate onset of pes cavus any earlier than July 
2003, nearly 20 years after the Veteran's separation from 
service.  The September 2009 opinion of the VA examiner finding 
no relationship between the Veteran's bilateral pes cavus and 
service is very probative evidence against her service connection 
claim, especially as it is predicated on a detailed review of her 
pertinent clinical history.  Furthermore, the absence of any 
clinical evidence of a diagnosis of, and treatment for, pes cavus 
for almost two decades following service contradicts the 
Veteran's testimony of continuity of bilateral foot pain since 
service; the Board therefore does not find the Veteran's 
historical account of onset in service of bilateral foot pain to 
be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  The Court in this regard has held that a 
lengthy period without treatment of the claimed disability, post-
service, is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  Service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).  Therefore, in view of the foregoing discussion, the claim 
of entitlement to service connection on a direct basis for 
bilateral pes cavus is denied.  Because the evidence in this case 
is not approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran seeks to link her current 
bilateral pes cavus disability  to service based solely on her 
own personal knowledge of medicine and her medical condition, as 
there is nothing in the record that establishes her to be a 
trained medical professional, she therefore lacks the expertise 
to comment upon medical observations or make diagnoses and 
opinions regarding matters of medical causation and etiology.  
Her statements in this regard are thus entitled to no probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Service connection for bilateral pes cavus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


